Citation Nr: 1809721	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bilateral callosities of the feet.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral callosities of the feet.

3.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to a compensable disability rating for bilateral callosities of the feet and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obesity is not considered a disease or injury, to include under a secondary service connection theory, under VA's laws and regulations.




CONCLUSION OF LAW

The criteria for service connection for obesity have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); VACOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
The Veteran asserts that his obesity is caused by his inability to exercise due to his service-connected and non-service connected disabilities.  See July 2017 Hearing Transcript.  Therefore, he maintains that service connection for obesity is warranted on secondary basis.

VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. §§ 1110 and 1131, and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct or secondary basis.  The opinion notes that particularities of body type, such as being overweight or underweight, do not, of themselves, constitute disease or disability subject to service connection.  Id.  The opinion further held that, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  

The General Counsel opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as a disease in order to advance obesity treatment and prevention, but such decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The General Counsel opinion noted that, while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code, as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C.A. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease or continued divergence of opinion.  VAOPGCPREC 1-2017.  

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 
38 U.S.C.A. §§ 1110 and 1131 is consistent with governing statutes and VA OGC precedential decisions, and supported by a number of scientific authorities.  Id.  Furthermore, while the opinion noted that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a), the Veteran has not alleged a disability that has resulted from his obesity in connection with the current claim.  The Board is bound by precedential opinions of VA's General Counsel.  38 C.F.R. § 19.5.  

Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  See Marcelino v. Shulkin, No. 16-2149, slip op. (U.S. Vet. App. Jan. 23, 2018).  Accordingly, as having obesity, in and of itself, is not a disability for VA compensation purposes, the Veteran's claim cannot granted on either a direct or secondary basis as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for obesity is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
As an initial matter, VA treatment records appear to be missing from the Veteran's claims file.  At the July 2017 Board hearing, the Veteran testified to receiving treatment for his bilateral calluses at the Jamaica Plain VA Medical Center (VAMC) approximately six or seven months ago.  See July 2017 Hearing Transcript.  To date, only VA treatment records dated through July 2013 have been obtained.  Accordingly, the Veteran's updated VA treatment records must be obtained.

Additionally, it appears that the Veteran's bilateral foot disorder may have worsened in severity since his last VA examination in December 2012.  In this regard, the December 2012 VA examination report did not contain a finding of any callosities on either foot.  See December 2012 VA Examination Report.  The Veteran, however, testified to having numerous callosities on each foot, which required numerous VA treatments.  See July 2017 Hearing Transcript.  On remand, the Veteran should be afforded a VA examination to determine the severity of his bilateral foot disorder. 

Turning to the Veteran's claim of entitlement to service connection for a left knee disorder, the Board notes that the Veteran underwent a January 2013 VA examination to address the etiology of his left knee disorder.  Following a subsequent review of the record, to include the January 2013 in-person examination, an August 2013 examiner opined that the Veteran's left knee degenerative joint disease was less likely as not related to his active military service.  As rationale, the examiner explained that the Veteran's service treatment records only contained one sick call for his left knee.  See August 2013 VA Disability Benefits Questionnaire (DBQ).  While the examiner also referenced a post-service VA examination dated in May 1993, he did not acknowledge the diagnosis of chondromalacia patella of the left knee made at the time, nor the finding on x-ray of no significant degenerative joint disease and of a mild enthesophyte off the superior aspect of the patella.  Thus, remand for an addendum opinion is required.

Additionally, at the July 2017 Board hearing, the Veteran asserted that his service-connected bilateral foot callosities may have caused or aggravated his left knee disorder.  On remand, an opinion should be rendered addressing the Veteran's claim of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, to include all podiatry records, dated from July 2013, forward. 

2.  Thereafter, schedule the Veteran for a VA foot examination to assess the current severity of his service-connected bilateral callosities of the feet.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his left knee disorder.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.

The examiner must identify all current left knee disorders found to be present.  

For each diagnosed left knee disorder, is asked to provide an opinion on the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current left knee disorder had its clinical onset during active service or is related to any incident of service?

(b)  Is it at least as likely as not that arthritis of the left knee was manifest within one year of the Veteran's separation from service, that is, between July 1992 and July 1993?  Did the May 1993 x-ray of the Veteran's left knee reveal evidence of degenerative joint disease, albeit insignificant?   What is the significance of the enthesophyte off the superior aspect of the patella shown on that x-ray?

In providing responses to (a) and (b), the examiner must consider and address the following:

* The February 1988 service treatment record showing that the Veteran complained of left knee pain for three days caused by a road march, with a finding of retropatellar crepitus and an assessment of retropatellar pain syndrome;

* The May 1993 VA examination report, dated less than one year following the Veteran's separation from service, showing that the Veteran reported the onset of knee problems including pain and swelling in 1988 or 1989, which was aggravated by running and other physical training; and objective findings on VA examination in May 1993 of crepitus in the peripatellar area, a diagnosis of chondromalacia patella, and x-ray findings of no significant degenerative joint disease and of a mild enthesophyte off the superior aspect of the patella; and 

* The January 2013 VA examination report that includes the Veteran statement that his left knee had given out multiple times since service; and

* The Veteran's assertion that his current left knee disorder was caused by his in-service physical activities, including road marches and 8-mile runs.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any current left knee disorder was either (i) caused by, or (2) aggravated, or worsened, by his service-connected callosities of the feet, to include by any altered gait associated therewith?

The examiner must provide a complete rationale for all opinions provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


